ORDER
PER CURIAM.
Appellant filed a motion to modify a previous decree of dissolution, a motion for contempt and a motion for revival of judgment. Respondent filed a cross-motion to modify the decree of dissolution. After a hearing, the court denied the appellant’s motions and respondent’s motion and awarded respondent her attorney’s fee and costs of litigation. Court costs were taxed to appellant. From this judgment, appellant appealed.
We have read the briefs, reviewed the legal file and transcript. Our standard of review is governed by Murphy v. Carron, 536 S.W.2d 30 (Mo.1976). We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).